Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shaheen Cabbagestalk appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) action for failure to prosecute under Fed. R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cabbagestalk v. Blowe, No. 3:08-cv-01639-SB, 2009 WL 506869 (D.S.C. Feb. 27, 2009). We deny Cabbagestalk’s motion for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.